Case 2:20-cv-03673-DSF-JC Document 72 Filed 10/05/20 Page 1 of 13 Page ID #:1531




  1

  2

  3

  4

  5

  6

  7
                              UNITED STATES DISTRICT COURT
  8
                             CENTRAL DISTRICT OF CALIFORNIA
  9

 10     ASUREA WHOLESALE
        INSURANCE SERVICES, INC.,                     Case No. 2:20-cv-03673-DSF-JC
 11     et al.,
 12                   Plaintiffs,                     PROTECTIVE ORDER
 13             v.
 14     MOUNTAIN FINANCIAL
        NETWORK, etc., et al.,
 15

 16                   Defendants.
 17

 18
         1.      A. PURPOSES AND LIMITATIONS
 19
              As it appears to the Court that discovery in this action is likely to involve
 20
      production of confidential, proprietary, or private information for which special
 21
      protection from public disclosure and from use for any purpose other than
 22
      prosecuting this litigation may be warranted, this Court enters the following
 23
      Protective Order. This Order does not confer blanket protections on all disclosures
 24
      or responses to discovery. The protection it affords from public disclosure and use
 25
      extends only to the limited information or items that are entitled to confidential
 26
      treatment under the applicable legal principles. Further, as set forth in Section 12.3,
 27
      below, this Protective Order does not entitle the parties to file confidential
 28
Case 2:20-cv-03673-DSF-JC Document 72 Filed 10/05/20 Page 2 of 13 Page ID #:1532




  1   information under seal. Rather, when the parties seek permission from the court to
  2   file material under seal, the parties must comply with Civil Local Rule 79-5 and
  3   with any pertinent orders of the assigned District Judge and Magistrate Judge.
  4         B. GOOD CAUSE STATEMENT
  5         In light of the nature of the claims and allegations in this case and because it
  6   appears to the Court that discovery in this case will involve the production of
  7   confidential records, and in order to expedite the flow of information, to facilitate
  8   the prompt resolution of disputes over confidentiality of discovery materials, to
  9   adequately protect information the parties are entitled to keep confidential, to ensure
 10   that the parties are permitted reasonable necessary uses of such material in
 11   connection with this action, to address their handling of such material at the end of
 12   the litigation, and to serve the ends of justice, a protective order for such information
 13   is justified in this matter. The parties shall not designate any information/documents
 14   as confidential without a good faith belief that such information/documents have
 15   been maintained in a confidential, non-public manner, and that there is good cause
 16   or a compelling reason why it should not be part of the public record of this case.
 17   2.    DEFINITIONS
 18         2.1    Action: The instant action: Asurea Wholesale Insurance Services,
 19   Inc., et al. v. Mountain Financial Network, etc., et al., Case No. 2:20-cv-03673-
 20   DSF-JC.
 21          2.2   Challenging Party: a Party or Non-Party that challenges the
 22   designation of information or items under this Order.
 23         2.3    “CONFIDENTIAL” Information or Items: information (regardless of
 24   how it is generated, stored or maintained) or tangible things that qualify for protection
 25   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
 26   Cause Statement.
 27         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
 28   support staff).
                                                 2
Case 2:20-cv-03673-DSF-JC Document 72 Filed 10/05/20 Page 3 of 13 Page ID #:1533




  1         2.5    Designating Party: a Party or Non-Party that designates information or
  2   items that it produces in disclosures or in responses to discovery as
  3   “CONFIDENTIAL.”
  4         2.6    Disclosure or Discovery Material: all items or information, regardless
  5   of the medium or manner in which it is generated, stored, or maintained (including,
  6   among other things, testimony, transcripts, and tangible things), that are produced or
  7   generated in disclosures or responses to discovery in this matter.
  8         2.7    Expert: a person with specialized knowledge or experience in a matter
  9   pertinent to the litigation who has been retained by a Party or its counsel to serve as
 10   an expert witness or as a consultant in this Action.
 11         2.8    House Counsel: attorneys who are employees of a party to this Action.
 12   House Counsel does not include Outside Counsel of Record or any other outside
 13   counsel.
 14         2.9    Non-Party: any natural person, partnership, corporation, association, or
 15   other legal entity not named as a Party to this action.
 16         2.10 Outside Counsel of Record: attorneys who are not employees of a party
 17   to this Action but are retained to represent or advise a party to this Action and have
 18   appeared in this Action on behalf of that party or are affiliated with a law firm which
 19   has appeared on behalf of that party, and includes support staff.
 20         2.11 Party: any party to this Action, including all of its officers, directors,
 21   employees, consultants, retained experts, and Outside Counsel of Record (and their
 22   support staffs).
 23         2.12 Producing Party: a Party or Non-Party that produces Disclosure or
 24   Discovery Material in this Action.
 25         2.13 Professional Vendors: persons or entities that provide litigation support
 26   services (e.g., photocopying, videotaping, translating, preparing exhibits or
 27   demonstrations, and organizing, storing, or retrieving data in any form or medium)
 28   and their employees and subcontractors.
                                                 3
Case 2:20-cv-03673-DSF-JC Document 72 Filed 10/05/20 Page 4 of 13 Page ID #:1534




  1            2.14 Protected Material:     any Disclosure or Discovery Material that is
  2   designated as “CONFIDENTIAL.”
  3            2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
  4   from a Producing Party.
  5   3.       SCOPE
  6            The protections conferred by this Order cover not only Protected Material (as
  7   defined above), but also (1) any information copied or extracted from Protected
  8   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
  9   and (3) any deposition testimony, conversations, or presentations by Parties or their
 10   Counsel that might reveal Protected Material, other than during a court hearing or at
 11   trial.
 12            Any use of Protected Material during a court hearing or at trial shall be
 13   governed by the orders of the presiding judge. This Order does not govern the use of
 14   Protected Material during a court hearing or at trial.
 15   4.       DURATION
 16            Even after final disposition of this litigation, the confidentiality obligations
 17   imposed by this Order shall remain in effect until a Designating Party agrees
 18   otherwise in writing or a court order otherwise directs. Final disposition shall be
 19   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
 20   or without prejudice; and (2) final judgment herein after the completion and
 21   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
 22   including the time limits for filing any motions or applications for extension of time
 23   pursuant to applicable law.
 24   5.       DESIGNATING PROTECTED MATERIAL
 25            5.1   Exercise of Restraint and Care in Designating Material for Protection.
 26   Each Party or Non-Party that designates information or items for protection under this
 27   Order must take care to limit any such designation to specific material that qualifies
 28   under the appropriate standards. The Designating Party must designate for protection
                                                   4
Case 2:20-cv-03673-DSF-JC Document 72 Filed 10/05/20 Page 5 of 13 Page ID #:1535




  1   only those parts of material, documents, items, or oral or written communications that
  2   qualify so that other portions of the material, documents, items, or communications
  3   for which protection is not warranted are not swept unjustifiably within the ambit of
  4   this Order.
  5         Mass, indiscriminate, or routinized designations are prohibited. Designations
  6   that are shown to be clearly unjustified or that have been made for an improper
  7   purpose (e.g., to unnecessarily encumber the case development process or to impose
  8   unnecessary expenses and burdens on other parties) may expose the Designating Party
  9   to sanctions.
 10         If it comes to a Designating Party’s attention that information or items that it
 11   designated for protection do not qualify for protection, that Designating Party must
 12   promptly notify all other Parties that it is withdrawing the inapplicable designation.
 13         5.2         Manner and Timing of Designations. Except as otherwise provided in
 14   this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
 15   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 16   under this Order must be clearly so designated before the material is disclosed or
 17   produced.
 18         Designation in conformity with this Order requires:
 19               (a)     for information in documentary form (e.g., paper or electronic
 20   documents, but excluding transcripts of depositions), that the Producing Party affix at
 21   a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
 22   legend”), to each page that contains protected material. If only a portion or portions
 23   of the material on a page qualifies for protection, the Producing Party also must clearly
 24   identify the protected portion(s) (e.g., by making appropriate markings in the
 25   margins).
 26         A Party or Non-Party that makes original documents available for inspection
 27   need not designate them for protection until after the inspecting Party has indicated
 28   which documents it would like copied and produced. During the inspection and before
                                                  5
Case 2:20-cv-03673-DSF-JC Document 72 Filed 10/05/20 Page 6 of 13 Page ID #:1536




  1   the designation, all of the material made available for inspection shall be deemed
  2   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
  3   copied and produced, the Producing Party must determine which documents, or
  4   portions thereof, qualify for protection under this Order. Then, before producing the
  5   specified documents, the Producing Party must affix the “CONFIDENTIAL legend”
  6   to each page that contains Protected Material. If only a portion or portions of the
  7   material on a page qualifies for protection, the Producing Party also must clearly
  8   identify the protected portion(s) (e.g., by making appropriate markings in the
  9   margins).
 10               (b) for testimony given in depositions that the Designating Party identifies
 11   on the record, before the close of the deposition as protected testimony.
 12               (c) for information produced in some form other than documentary and for
 13   any other tangible items, that the Producing Party affix in a prominent place on the
 14   exterior of the container or containers in which the information is stored the legend
 15   “CONFIDENTIAL.” If only a portion or portions of the information warrants
 16   protection, the Producing Party, to the extent practicable, shall identify the protected
 17   portion(s).
 18         5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
 19   failure to designate qualified information or items does not, standing alone, waive the
 20   Designating Party’s right to secure protection under this Order for such material.
 21   Upon timely correction of a designation, the Receiving Party must make reasonable
 22   efforts to assure that the material is treated in accordance with the provisions of this
 23   Order.
 24   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
 25         6.1      Timing of Challenges.      Any Party or Non-Party may challenge a
 26   designation of confidentiality at any time that is consistent with the Court’s
 27   Scheduling Order.
 28   ///
                                                  6
Case 2:20-cv-03673-DSF-JC Document 72 Filed 10/05/20 Page 7 of 13 Page ID #:1537




  1         6.2      Meet and Confer. The Challenging Party shall initiate the dispute
  2   resolution process under Local Rule 37-1 et seq.
  3         6.3      The burden of persuasion in any such challenge proceeding shall be on
  4   the Designating Party. Frivolous challenges, and those made for an improper purpose
  5   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
  6   expose the Challenging Party to sanctions. Unless the Designating Party has waived
  7   or withdrawn the confidentiality designation, all parties shall continue to afford the
  8   material in question the level of protection to which it is entitled under the Producing
  9   Party’s designation until the Court rules on the challenge.
 10   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
 11         7.1      Basic Principles. A Receiving Party may use Protected Material that is
 12   disclosed or produced by another Party or by a Non-Party in connection with this
 13   Action only for prosecuting, defending, or attempting to settle this Action. Such
 14   Protected Material may be disclosed only to the categories of persons and under the
 15   conditions described in this Order. When the Action has been terminated, a Receiving
 16   Party must comply with the provisions of Section 13 below.
 17         Protected Material must be stored and maintained by a Receiving Party at a
 18   location and in a secure manner that ensures that access is limited to the persons
 19   authorized under this Order.
 20         7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
 21   otherwise ordered by the court or permitted in writing by the Designating Party, a
 22   Receiving      Party   may     disclose   any   information    or    item   designated
 23   “CONFIDENTIAL” only to:
 24               (a) the Receiving Party’s Outside Counsel of Record in this Action, as well
 25   as employees of said Outside Counsel of Record to whom it is reasonably necessary
 26   to disclose the information for this Action;
 27               (b) the officers, directors, and employees (including House Counsel) of the
 28   Receiving Party to whom disclosure is reasonably necessary for this Action;
                                                  7
Case 2:20-cv-03673-DSF-JC Document 72 Filed 10/05/20 Page 8 of 13 Page ID #:1538




  1            (c) Experts (as defined in this Order) of the Receiving Party to whom
  2   disclosure is reasonably necessary for this Action and who have signed the
  3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  4            (d) the court and its personnel;
  5            (e) court reporters and their staff;
  6            (f) professional jury or trial consultants, mock jurors, and Professional
  7   Vendors to whom disclosure is reasonably necessary for this Action and who have
  8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
  9            (g) the author or recipient of a document containing the information or a
 10   custodian or other person who otherwise possessed or knew the information;
 11            (h) during their depositions, witnesses, and attorneys for witnesses, in the
 12   Action to whom disclosure is reasonably necessary provided: (1) the deposing party
 13   requests that the witness sign the “Acknowledgment and Agreement to Be Bound”
 14   form attached as Exhibit A hereto; and (2) they will not be permitted to keep any
 15   confidential information unless they sign the “Acknowledgment and Agreement to
 16   Be Bound” attached as Exhibit A, unless otherwise agreed by the Designating Party
 17   or ordered by the court. Pages of transcribed deposition testimony or exhibits to
 18   depositions that reveal Protected Material may be separately bound by the court
 19   reporter and may not be disclosed to anyone except as permitted under this Protective
 20   Order; and
 21            (i) any mediator or settlement officer, and their supporting personnel,
 22   mutually agreed upon by any of the parties engaged in settlement discussions.
 23   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
 24   OTHER LITIGATION
 25         If a Party is served with a subpoena or a court order issued in other litigation
 26   that compels disclosure of any information or items designated in this Action as
 27   “CONFIDENTIAL,” that Party must:
 28   ///
                                                  8
Case 2:20-cv-03673-DSF-JC Document 72 Filed 10/05/20 Page 9 of 13 Page ID #:1539




  1             (a) promptly notify in writing the Designating Party. Such notification shall
  2   include a copy of the subpoena or court order unless prohibited by law;
  3             (b) promptly notify in writing the party who caused the subpoena or order
  4   to issue in the other litigation that some or all of the material covered by the subpoena
  5   or order is subject to this Protective Order. Such notification shall include a copy of
  6   this Protective Order; and
  7             (c) cooperate with respect to all reasonable procedures sought to be pursued
  8   by the Designating Party whose Protected Material may be affected.
  9         If the Designating Party timely seeks a protective order, the Party served with
 10   the subpoena or court order shall not produce any information designated in this action
 11   as “CONFIDENTIAL” before a determination by the court from which the subpoena
 12   or order issued, unless the Party has obtained the Designating Party’s permission, or
 13   unless otherwise required by the law or court order. The Designating Party shall bear
 14   the burden and expense of seeking protection in that court of its confidential material
 15   and nothing in these provisions should be construed as authorizing or encouraging a
 16   Receiving Party in this Action to disobey a lawful directive from another court.
 17   9.    A    NON-PARTY’S         PROTECTED          MATERIAL       SOUGHT        TO    BE
 18   PRODUCED IN THIS LITIGATION
 19             (a) The terms of this Order are applicable to information produced by a
 20   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
 21   produced by Non-Parties in connection with this litigation is protected by the
 22   remedies and relief provided by this Order. Nothing in these provisions should be
 23   construed as prohibiting a Non-Party from seeking additional protections.
 24             (b) In the event that a Party is required, by a valid discovery request, to
 25   produce a Non-Party’s confidential information in its possession, and the Party is
 26   subject to an agreement with the Non-Party not to produce the Non-Party’s
 27   confidential information, then the Party shall:
 28   ///
                                                 9
Case 2:20-cv-03673-DSF-JC Document 72 Filed 10/05/20 Page 10 of 13 Page ID #:1540




  1                 (1) promptly notify in writing the Requesting Party and the Non-Party
  2    that some or all of the information requested is subject to a confidentiality agreement
  3    with a Non-Party;
  4                 (2) promptly provide the Non-Party with a copy of the Protective Order
  5    in this Action, the relevant discovery request(s), and a reasonably specific description
  6    of the information requested; and
  7                 (3) make the information requested available for inspection by the Non-
  8    Party, if requested.
  9              (c) If a Non-Party represented by counsel fails to commence the process
 10    called for by Local Rules 45-1 and 37-1, et seq. within 14 days of receiving the notice
 11    and accompanying information or fails contemporaneously to notify the Receiving
 12    Party that it has done so, the Receiving Party may produce the Non-Party’s
 13    confidential information responsive to the discovery request. If an unrepresented
 14    Non-Party fails to seek a protective order from this court within 14 days of receiving
 15    the notice and accompanying information, the Receiving Party may produce the Non-
 16    Party’s confidential information responsive to the discovery request. If the Non-Party
 17    timely seeks a protective order, the Receiving Party shall not produce any information
 18    in its possession or control that is subject to the confidentiality agreement with the
 19    Non-Party before a determination by the court unless otherwise required by the law
 20    or court order. Absent a court order to the contrary, the Non-Party shall bear the
 21    burden and expense of seeking protection in this court of its Protected Material.
 22    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 23          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
 24    Protected Material to any person or in any circumstance not authorized under this
 25    Protective Order, the Receiving Party must immediately (a) notify in writing the
 26    Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
 27    all unauthorized copies of the Protected Material, (c) inform the person or persons to
 28    whom unauthorized disclosures were made of all the terms of this Order, and (d)
                                                 10
Case 2:20-cv-03673-DSF-JC Document 72 Filed 10/05/20 Page 11 of 13 Page ID #:1541




  1    request such person or persons to execute the “Acknowledgment and Agreement to
  2    Be Bound” that is attached hereto as Exhibit A.
  3    11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
  4    PROTECTED MATERIAL
  5          When a Producing Party gives notice to Receiving Parties that certain
  6    inadvertently produced material is subject to a claim of privilege or other protection,
  7    the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
  8    Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
  9    may be established in an e-discovery order that provides for production without prior
 10    privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
 11    parties reach an agreement on the effect of disclosure of a communication or
 12    information covered by the attorney-client privilege or work product protection, the
 13    parties may incorporate their agreement into this Protective Order.
 14    12.   MISCELLANEOUS
 15          12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 16    person to seek its modification by the Court in the future.
 17          12.2 Right to Assert Other Objections. No Party waives any right it otherwise
 18    would have to object to disclosing or producing any information or item on any
 19    ground not addressed in this Protective Order. Similarly, no Party waives any right
 20    to object on any ground to use in evidence of any of the material covered by this
 21    Protective Order.
 22          12.3 Filing Protected Material. A Party that seeks to file under seal any
 23    Protected Material must comply with Civil Local Rule 79-5 and with any pertinent
 24    orders of the assigned District Judge and Magistrate Judge. If a Party's request to file
 25    Protected Material under seal is denied by the court, then the Receiving Party may
 26    file the information in the public record unless otherwise instructed by the court.
 27    ///

 28    ///
                                                 11
Case 2:20-cv-03673-DSF-JC Document 72 Filed 10/05/20 Page 12 of 13 Page ID #:1542




  1    13.   FINAL DISPOSITION
  2          After the final disposition of this Action, as defined in Section 4, within 60 days
  3    of a written request by the Designating Party, each Receiving Party must return all
  4    Protected Material to the Producing Party or destroy such material. As used in this
  5    subdivision, “all Protected Material” includes all copies, abstracts, compilations,
  6    summaries, and any other format reproducing or capturing any of the Protected
  7    Material. Whether the Protected Material is returned or destroyed, the Receiving Party
  8    must submit a written certification to the Producing Party (and, if not the same person
  9    or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
 10    category, where appropriate) all the Protected Material that was returned or destroyed
 11    and (2) affirms that the Receiving Party has not retained any copies, abstracts,
 12    compilations, summaries or any other format reproducing or capturing any of the
 13    Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 14    archival copy of all pleadings, motion papers, trial, deposition, and hearing
 15    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
 16    reports, attorney work product, and consultant and expert work product, even if such
 17    materials contain Protected Material. Any such archival copies that contain or
 18    constitute Protected Material remain subject to this Protective Order as set forth in
 19    Section 4.
 20    14.   Any violation of this Order may be punished by any and all appropriate
 21    measures including, without limitation, contempt proceedings and/or monetary
 22    sanctions.
 23          IT IS SO ORDERED
 24    DATED: October 5, 2020
 25                                                   ___________/s/______________
                                                      Honorable Jacqueline Chooljian
 26                                                   United States Magistrate Judge
 27

 28
                                                 12
Case 2:20-cv-03673-DSF-JC Document 72 Filed 10/05/20 Page 13 of 13 Page ID #:1543




  1                                         EXHIBIT A
  2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
  3

  4          I, _____________________________ [print or type full name], of _____
  5    __________________ [print or type full address], declare under penalty of perjury
  6    that I have read in its entirety and understand the Protective Order that was issued
  7    by the United States District Court for the Central District of California on October
  8    5, 2020, in the case of Asurea Wholesale Insurance Services, Inc., et al. v. Mountain
  9    Financial Network, etc., et al., Case No. 2:20-cv-03673-DSF-JC. I agree to comply
 10    with and to be bound by all the terms of this Protective Order and I understand and
 11    acknowledge that failure to so comply could expose me to sanctions and punishment
 12    in the nature of contempt. I solemnly promise that I will not disclose in any manner
 13    any information or item that is subject to this Protective Order to any person or
 14    entity except in strict compliance with the provisions of this Order.
 15          I further agree to submit to the jurisdiction of the United States District Court
 16    for the Central District of California for the purpose of enforcing the terms of this
 17    Protective Order, even if such enforcement proceedings occur after termination of this
 18    action. I hereby appoint __________________________ [print or type full name] of
 19    _______________________________________ [print or type full address and
 20    telephone number] as my California agent for service of process in connection with
 21    this action or any proceedings related to enforcement of this Protective Order.
 22    Date: ______________________________________
 23    City and State where sworn and signed: _________________________________
 24

 25    Printed name: _______________________________
 26

 27    Signature: __________________________________
 28
                                                 13
